DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, with respect to 101 & previous 112(b) Rejections have been fully considered and are persuasive. The 101 & previous 112(b) Rejections Rejection has been withdrawn. However, the current amended claims are currently rejected under 112(b). 
Applicant’s arguments and amendments, with respect to the rejection(s) of claim(s) under 102/103 Rejection have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Santos in view of Olesen.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“laminar to turbulent transition point of the air flow” recited in Claim 1, 9 & 10-11; 
“radial position, circumferential position, cross-section & radial direction” recited in Claim 1 & 10-11;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6-11 & 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the applicant recites:
“wherein the characteristic of the air flow includes (i) direction of the air flow, (ii) a direction of free air flow, (iii) an angle of attack, (iv) a laminar to turbulent transition point of the air flow, (v) a speed of the air flow, and/or (vi) a speed of the free air flow.”
It is not clear what characteristics “i-vi” are included as recited. For instance, are ALL of “i-vi” characteristics included? Is only characteristic “vi” included? Are some or all characteristics “i-v” AND “vi” included? Are some or all characteristics “i-v” AND NOT “vi” included? etc. Therefore, the limitation is vague and indefinite.



“sensors placed at different positions of the surface of the blade, wherein the different positions of the surface of the blade have a substantially similar radial position but different circumferential position, wherein a circumferential position is a point around a cross-section of the surface of the blade taken in a radial direction, wherein the different positions are proximate to a leading edge of the blade.”
It is not clear what the applicant is referring to when reciting “substantially similar radial but different circumferential position”. The claim describes the circumferential position but fails to describe the cross section & radial position/direction. Moreover, “substantially similar” does not necessary mean to be similar. 
FIG. 2 shows sensors 23 close on blade surface 13 by the leading edge 19.  FIG. 3 shows sensors 323 by the leading edge 319, 347 by the suction side 315 & 349 by the pressure side 317 of blade surface 313. Sensors 326, 347 349 are shown to be located at different locations (319, 315 & 317) of the surface blade 313. It is not clear to interpret based on the FIGs 2-3 the limitation “sensors placed at different positions of the surface of the blade, wherein the different positions of the surface of the blade have a substantially similar radial position but different circumferential position, wherein a circumferential position is a point around a cross-section of the surface of the blade taken in a radial direction, wherein the different positions are proximate to a leading edge of the blade”. Therefore, the limitation is vague and indefinite.
Regarding Claim 10, the applicant recites:
“wherein the characteristic of the air flow includes (i) direction of the air flow, (ii) a direction of free air flow, (iii) an angle of attack, (iv) a laminar to turbulent transition point of the air flow, (v) a speed of the air flow, and/or (vi) a speed of the free air flow.”
It is not clear what characteristics “i-vi” are included as recited. For instance, are ALL of “i-vi” characteristics included? Is only characteristic “vi” included? Are some or all characteristics “i-v” AND “vi” included? Are some or all characteristics “i-v” AND NOT “vi” included? etc. Therefore, the limitation is vague and indefinite.
“wherein the different positions of the blade have a substantially similar radial position but different circumferential position, wherein a circumferential position is a point along a cross-section of the surface of the blade taken in a radial direction, wherein the different positions are proximate to a leading edge of the blade.”
It is not clear what the applicant is referring to when reciting “substantially similar radial but different circumferential position”. The claim describes the circumferential position but fails to describe the cross section & radial position/direction. Moreover, “substantially similar” does not necessary mean to be similar. 
FIG. 2 shows sensors 23 close on blade surface 13 by the leading edge 19;  FIG. 3 shows sensors 323 by the leading edge 319, 347 by the suction side 315 & 349 by the pressure side 317 of blade surface 313. Sensors 326, 347 349 are shown to be located at different locations (319, 315 & 317) of the surface blade 313. It is not clear to interpret based on the FIGs 2-3 the limitation “wherein the different positions of the blade have a substantially similar radial position but different circumferential position, wherein a circumferential position is a point along a cross-section of the surface of the blade taken in a radial direction, wherein the different positions are proximate to a leading edge of the blade”. Therefore, the limitation is vague and indefinite.
Regarding Claim 11, the applicant recites:
“wherein the characteristic of the air flow includes (i) direction of the air flow, (ii) a direction of free air flow, (iii) an angle of attack, (iv) a laminar to turbulent transition point of the air flow, (v) a speed of the air flow, and/or (vi) a speed of the free air flow.”
It is not clear what characteristics “i-vi” are included as recited. For instance, are ALL of “i-vi” characteristics included? Is only characteristic “vi” included? Are some or all characteristics “i-v” AND “vi” included? Are some or all characteristics “i-v” AND NOT “vi” included? etc. Therefore, the limitation is vague and indefinite.
“wherein the at least two temperature sensors are placed at different positions of the surface, wherein the different positions of the surface have a substantially similar radial position but different circumferential position, wherein a circumferential direction is around a cross-section of the surface taken in a radial direction.” 
It is not clear what the applicant is referring to when reciting “substantially similar radial but different circumferential position”. The claim describes the circumferential position but fails to describe the cross section & radial position/direction. Moreover, “substantially similar” does not necessary mean to be similar. 

FIG. 2 shows sensors 23 close on blade surface 13 by the leading edge 19;  FIG. 3 shows sensors 323 by the leading edge 319, 347 by the suction side 315 & 349 by the pressure side 317 of blade surface 313. Sensors 326, 347 349 are shown to be located at different locations (319, 315 & 317) of the surface blade 313. It is not clear to interpret based on the FIGs 2-3 the limitation “wherein the at least two temperature sensors are placed at different positions of the surface, wherein the different positions of the surface have a substantially similar radial position but different circumferential position, wherein a circumferential direction is around a cross-section of the surface taken in a radial direction”. Therefore, the claim is vague and indefinite.
Claims 4 & 6-10 are rejected based on their dependency from Claim 1 & Claims 13-14 based on their dependency from Claim 11. 
Regarding Claim 4, the applicant recites “wherein deriving the characteristic of the airflow is further based on a geometry of the surface of the blade”. The “deriving” by a controller in Claim 1 is regarded to a characteristic of the air flow (i. direction of the air flow, ii. a direction of free air flow, iii. an angle of attack, iv. a laminar to turbulent transition point of the air flow, v. a speed of the air flow, and/or vii. a speed of the free air flow) based on the at least two temperature values. The claim does not describe how deriving the characteristic of the airflow (i-vi by temperature values) is further based on a geometry of the surface of the blade. For instance, it is not clear how a geometry of the blade was initially “based” for then “derive” the characteristics (i-vi) with such “based” geometry of such blade. Finally, the geometry of the clade is unknown. Therefore, the claim is vague and indefinite.
Regarding Claim 6, the applicant recites:
“determining a location of a maximum of the measured temperature values;”
The controller sensors in claim 1 is regarded to “deriving” a characteristic of the air flow using sensors. The claim (1 or 6) does not describe how ANY “determining” is performed. Therefore, the limitation is vague and indefinite.
“deriving a value of a direction of the air flow, based on the location and/or a geometry of the surface of the blade”. 
The location of a maximum of the measured values is not clear how ANY “determining” is performed (see previous paragraph). Moreover, the claim does not describe such location. Is the location the same :location” from the previous limitation”?
Moreover, the “deriving” by a controller in Claim 1 is regarded to a characteristic of the air flow (i. direction of the air flow, ii. a direction of free air flow, iii. an angle of attack, iv. a laminar to turbulent transition point of the air flow, v. a speed of the air flow, and/or vii. a speed of the free air flow) based on the at least two temperature values. The claim does not describe how deriving the characteristic of the airflow (i-vi by temperature values) is further based on a geometry of the surface of the blade. For instance, it is not clear how a geometry of the blade was initially “based” for then “derive” the characteristics (i-vi) with such “based” geometry of such blade. Moreover, the geometry of the clade is unknown. 
Therefore, the limitation is vague and indefinite. 
Regarding Claim 7, the applicant recites “wherein a predetermined mapping between location of a maximum difference and the angle of attack is stored in an electronic storage”. In claim 1, the controller is used to “derive” characteristic of the air flow based on temperature values. The claim (1 or 7) does not describe how ANY mapping was “predetermined”. Moreover, the claim (1 or 7) does NOT describe ANY communication between an electronic storage with the controller & sensors recited in claim 1. 
Additionally, the recitation “wherein a predetermined mapping between location of a maximum difference and the angle of attack” is vague and indefinite. It not clear to what a maximum difference is regarded to. 
Therefore, the claim is vague and indefinite.
Regarding Claim 8, the applicant recites:
“determining a value of a maximum difference between one of the measured temperature values”;
“determining a value of the speed of the air flow based on the maximum difference”
The controller in claim 1 is regarded to “deriving” a characteristic of the air flow using sensors. The claim (1 or 8) does not describe how ANY “determining” is performed.  Therefore, the claim is vague and indefinite.


Regarding Claim 9, the applicant recites:
“wherein the plural temperature values are measured at different positions on the suction surface and/or the pressure surface of the blade and are used to establish a temperature value profile across the suction and/or pressure surface”. 
It is not clear if the recited limitations before and after each AND/OR  are included or not. See similar rejection in rejected claim 1 above. Therefore, the limitation is vague and indefinite.
 “wherein a laminar to turbulent transition point is determined to be present at a location where the temperature values exhibit a largest change”. 
The controller in claim 1 is regarded to “deriving” a characteristic of the air flow using sensors. The claim (1 or 9) does not describe how ANY “determining” is performed. Moreover, the recitation “a laminar to turbulent transition point” was already recited in Claim 1. As recited, it is unclear if the “a laminar to turbulent transition point” in claim 9 is the same or a different “a laminar to turbulent transition point” from Claim 1. Therefore, the limitation is vague and indefinite.
PRIOR ART WILL BE APPLIED AS BEST UNDERSTOOD BY THE EXAMINER.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-11 & 13-14  are rejected under 35 U.S.C. 103 as being unpatentable over Santos (US 2010/0140953) in view of Olesen (US 2012/0165996).
Regarding Claim 1, Santos a method of controlling a wind turbine [10] having a blade [14] (FIG. 1, ¶ [0001]), the method comprising: 
(A) providing a “data processor” [26]  of the wind turbine [10] (FIG. 1, 5, ¶ [0019-0020])  
(B) receiving, by the “data processor” [26], at least two values [“two values” from two of 20 as shown in FIG, 4] of the temperature of air flow [In the exemplary embodiment, sensor assembly 20 also includes a temperature sensor 25 that is coupled to either first surface 21 and/or second surface 22, upstream from wire 2] close to a surface of the blade [30] measured by sensors placed at different positions of the surface of the blade [FIG. shows sensors 20 “placed at different positions of the surface of the blade” 30] (FIG. 4-5, ¶ [0017], ¶ [0025-0026]), 
(C) receiving and/or deriving, by the “data processor” [26], a characteristic of the air flow based on the at least two temperature values [“temperature values” from two sensors 20] (FIG, 4-5), 
(D) wherein the characteristic of the air flow includes direction of the air flow, a direction of free air flow [Sensor assemblies 20 are coupled to airfoil 30 to enable air flowing across airfoil 30 to be analyzed, and may provide a better understanding of wind conditions around airfoil 30], an angle of attack [FIG. 5 shows “an angle of attack”], a speed of the air flow [in one embodiment, a sensor assembly for use in measuring wind velocity includes a body that includes at least one surface and a flow path defined at least partially by the at least one surface], and/or a speed of the free air flow [in one embodiment, a sensor assembly for use in measuring wind velocity includes a body that includes at least one surface and a flow path defined at least partially by the at least one surface] (FIG. 4-5, ¶ [0005], ¶ [0024]): 
(E) generating, by the “data processor”, control signals based on the characteristic of the air flow [Data processor 26 receives data from wire 24 and from temperature sensor 25. Because the resistance of wire 24 is proportional to the temperature of wire 24, data processor 26 can calculate a velocity of wind flowing through flow path 23 based on the temperature decrease of wire 24, the temperature of the air, (¶ [0020]), and 
(F) controlling the wind turbine using the generated control signals [During operation, high pressure air at pressure side 41 of airfoil 30 enters flow path 23, defined by first surface 21 and second surface 22. Air flows across temperature sensor 25 and wire 24 before exiting flow path 23 at suction side 42 of airfoil 30. Data processor 26 calculates wind velocity based on data from wire 24 and temperature sensor 25] (¶ [0026]).  
However, Santos is not explicit to disclose:
a controller;
THE surface of the blade measured by sensors placed at different positions of the surface of the blade, wherein the different positions of the surface of the blade have a substantially similar radial position but different circumferential position, wherein a circumferential position is a point around a cross-section of the surface of the blade taken in a radial direction, wherein the different positions are proximate to a leading edge of the blade;  & 
wherein the characteristic of the air flow include a laminar to turbulent transition point of the air flow.
Olesen disclose:
a controller [a controller for receiving data from the plurality of sensors, and based on the detection of turbulent air flow controlling an aerodynamic parameter of the rotor blade] (Claim 1);
wherein the different positions (for the sensors) [44] of the surface of the blade have a substantially similar radial position but different circumferential position [FIG. 8 shows sensors 44 at “different positions of the surface of the blade have a substantially similar radial position but different circumferential position” as interpreted by the applicant FIGs 2-3], wherein a circumferential position is a point around a cross-section of the surface of the blade taken in a radial direction [FIG. 8 shows sensors 44 at “a circumferential position is a point around a cross-section of the surface of the blade taken in a radial direction” as interpreted by the applicant FIGs 2-3], wherein the different positions are proximate to a leading edge of the blade [FIG. 8 shows sensors 44 at “different positions are proximate to a leading edge of the blade” as interpreted by the applicant FIGs 2-3];  & 
wherein the characteristic of the air flow include a laminar to turbulent transition point of the air flow [FIG. 8 shows a wind turbine blade in conditions representing essentially laminar air flow] (FIG. 8, ¶ [0067]).
One of ordinary skilled in the art would recognize that by incorporating Olesen controller (refer to “a above” into Santos data processor 26, Santos data processor would process data by the incorporated  controller. Where such incorporation would then disclose (as recited in the Claim):
(A) providing a controller of the wind turbine;  
(B) receiving, by the controller, at least two values; 
(C) receiving and/or deriving, by the controller, a characteristic of the air flow based on the at least two temperature values; 
 (E) generating, by the controller, control signals based on the characteristic of the air flow. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Olesen controller (refer to “a” above) into Santos data processor so the incorporated controller can process the collected temperature data.
Moreover, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Olesen sensors on Santos surface of the blade (refer to “b-c” above). One would be motivated to do so to gather additional and more accurate “wind flow” conditions in almost areas of the blade.
Regarding Claim 4, Santos in view of Olesen disclose the method according to claim 1 [see rejected Claim 1], 
Santos disclose wherein deriving the characteristic of the airflow is further based on a geometry of the surface of the blade [wherein a shape of said flow path facilitates reducing a vertical component of air flow through said body] (Claim 5).  
Regarding Claim 6, Santos in view of Olesen disclose the method according to claim 1 [see rejected Claim 1], comprising: 
Santos disclose:
determining a location of the measured temperature values [In the exemplary embodiment, sensor assembly 20 also includes a temperature sensor 25 that is coupled to either first surface 21 and/or second surface 22, upstream from wire 24. One of ordinary skill in the art will appreciate that the resistance of wire 24 is at least partially dependent upon a temperature of wire 24] (¶ [0017]); 
deriving a value of a direction of the air flow, based on the location and/or a geometry of the surface of the blade [Sensor assemblies 20 are coupled to airfoil 30 to enable air flowing across airfoil 30 to be analyzed, and may provide a better understanding of wind conditions around airfoil 30] (¶ [0024], Claim 5; wherein a shape of said flow path facilitates reducing a vertical component of air flow through said body].  
Santos is not explicit to disclose “determining a location of a maximum of the measured temperature values”.
However, Santos disclose “calculating wind velocity of air flowing through the body based on a resistance variation of the wire” (Claim 14).
One of ordinary skilled in the art would recognize that a “resistance variation” would include a “maximum” temperature value.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate a maximum temperature determined into Santos resistance variation. One would be motivated to so to know the system maximum temperature limits. 
Regarding Claim 7, Santos in view of Olesen disclose the method according to claim 1 [see rejected Claim 1], 
Santos disclose wherein a predetermined mapping [predetermined calibration temperature] between location of a maximum difference and the angle of attack [“angle of attack” shown in FIG. 5. One of ordinary skill in the art will appreciate that the resistance of wire 24 is at least partially dependent upon a temperature of wire 24. Accordingly, as used herein, the term “known resistance” refers to the resistance of wire 24 at a predetermined calibration temperature. One of ordinary skill in the art will further appreciate that sensor assembly 20 may be calibrated on site using the known resistance of wire 24, rather than only calibrating sensor assembly 20 in a wind tunnel] (¶ [0017], Claim 14; calculating wind velocity of air flowing through the body based on a resistance variation of the wire).  
Olesen disclose “stored in an electronic storage” [a memory for storing data from the plurality of sensors] (Claim 17).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Olesen electronic storage into Santos data processor so the incorporated controller stores the collected temperature data


Regarding Claim 8, Santos in view of Olesen disclose the method according to claim 1 [see rejected Claim 1], 
Santo disclose comprising: 
determining a value of one of the measured temperature values [In the exemplary embodiment, sensor assembly 20 also includes a temperature sensor 25 that is coupled to either first surface 21 and/or second surface 22, upstream from wire 24. One of ordinary skill in the art will appreciate that the resistance of wire 24 is at least partially dependent upon a temperature of wire 24] (¶ [0017], Claim 14; calculating wind velocity of air flowing through the body based on a resistance variation of the wire); 
determining a value of the speed of the air flow based on the maximum difference [Sensor assemblies 20 are coupled to airfoil 30 to enable air flowing across airfoil 30 to be analyzed, and may provide a better understanding of wind conditions around airfoil 30] (¶ [0024]).  
Santos is not explicit to disclose “determining a value of a maximum difference between one of the measured temperature values”.
However, Santos disclose “calculating wind velocity of air flowing through the body based on a resistance variation of the wire” (Claim 14).
One of ordinary skilled in the art would recognize that a “resistance variation” would include a “maximum” temperature value.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate a maximum difference of  temperature determined into Santos resistance variation. One would be motivated to so to know the system maximum temperature limits. 
Regarding Claim 9, Santos in view of Olesen disclose the method according to claim 1,
Olesen disclose sensors [44] on the pressure surface [pressure side] & the suction [suction side] of the blade (FIG. 8) & a laminar to turbulent transition point [In other embodiments, it may use neural network techniques to develop a memory of the visual appearance of the intensity patterns for turbulent and laminar air flow, and determine the current air flow conditions by comparison with pre-developed model patterns. Such patterns may be stored in memory 49] (¶ [0063]).

Olesen does not disclose 
wherein the plural temperature values are measured at different, positions on the suction surface and/or the pressure surface of the blade and are used to establish a temperature value profile across the suction and/or pressure surface; wherein a laminar to turbulent transition point is determined to be present at a location where the temperature values exhibit a largest change.
However,  Santos disclose:
wherein the plural temperature values [by 20] are measured at different positions on the suction surface (FIG. 4-5 shows several 20 position on the suction surface of 30).
One of ordinary skilled in the art would recognize that Olesen sensors specific locations can be incorporated into Santos blades. Therefore, the incorporation of Olesen into Santos discloses:
wherein the plural temperature values are measured at different, positions on the suction surface and/or the pressure surface of the blade and are used to establish a temperature value profile across the suction and/or pressure surface; wherein a laminar to turbulent transition point is determined to be present at a location where the temperature values exhibit a largest change.
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Olesen sensors on Santos surface of the blade (refer to “b-c” above). One would be motivated to do so to gather additional and more accurate “wind flow” conditions in almost areas of the blade.
Regarding Claim 10, Santos disclose an arrangement for determining a characteristic of air flow close to a surface of a blade [14] of a wind turbine [10] (FIG. 1, ¶ [0001]), the arrangement comprising: 
at least two temperature sensors [20] installed at different positions of the blade [30] and configured to measure at least two values of the temperature [“two values” from two of 20 as shown in FIG, 4] of air close to the surface of the blade [30] (FIG. 4-5, [0017], ¶ [0025-0026]),  
a processor [26] adapted to derive the characteristic of the air flow based on the temperature values (FIG. 1, 5, ¶ [0019-0020]);
wherein the characteristic of the air flow includes direction of the air flow, a direction of free air flow [Sensor assemblies 20 are coupled to airfoil 30 to enable air flowing across airfoil 30 to be analyzed, and may provide a better understanding of wind conditions around airfoil 30], an angle of attack [FIG. 5 shows “an angle of attack”], a speed of the air flow [in one embodiment, a sensor assembly for use in measuring wind velocity includes a body that includes at least one surface and a flow path defined at least partially by the at least one surface], and/or a speed of the free air flow [in one embodiment, a sensor assembly for use in measuring wind velocity includes a body that includes at least one surface and a flow path defined at least partially by the at least one surface] (FIG. 4-5, ¶ [0005], ¶ [0024]).
However, Santos is not explicit to disclose:
wherein the different positions of the blade have a substantially similar radial position but different circumferential position, 
wherein a circumferential position is a point along a cross-section of the surface of the blade taken in a radial direction, 
wherein the different positions are proximate to a leading edge of the blade, and 
wherein the characteristic of the air flow includes a laminar to turbulent transition point of the air flow; and
wherein the arrangement is configured to provide the characteristic of the air flow to a controller of the wind turbine for controlling operation of the wind turbine.
Olesen disclose:
wherein the different positions (of the sensors) [44] of the blade have a substantially similar radial position but different circumferential position [FIG. 8 shows sensors 44 at “different positions of the surface of the blade have a substantially similar radial position but different circumferential position” as interpreted by the applicant FIGs 2-3], 
wherein a circumferential position is a point along a cross-section of the surface of the blade taken in a radial direction [FIG. 8 shows sensors 44 at “a circumferential position is a point around a cross-section of the surface of the blade taken in a radial direction” as interpreted by the applicant FIGs 2-3], 
wherein the different positions are proximate to a leading edge of the blade [FIG. 8 shows sensors 44 at “different positions are proximate to a leading edge of the blade” as interpreted by the applicant FIGs 2-3], and 
wherein the characteristic of the air flow includes a laminar to turbulent transition point of the air flow [FIG. 8 shows a wind turbine blade in conditions representing essentially laminar air flow as interpreted by the applicant FIGs 2-3] (FIG. 8, ¶ [0067]); and
wherein the arrangement is configured to provide the characteristic of the air flow to a controller of the wind turbine for controlling operation of the wind turbine [a controller for receiving data from the plurality of sensors, and based on the detection of turbulent air flow controlling an aerodynamic parameter of the rotor blade] (Claim 1).
One of ordinary skilled in the art would recognize that by incorporating Olesen controller (refer to “a above” into Santos data processor 26, Santos data processor would process data that a data controller gives them. Where such incorporation would then disclose (as recited in the Claim):
(e)   wherein the arrangement is configured to provide the characteristic of the air flow to a controller of the wind turbine for controlling operation of the wind turbine
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Olesen controller (refer to “e” above) into Santos data processor so the incorporated controller can process the collected temperature data.
Moreover, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Olesen sensors on Santos surface of the blade (refer to “a-d” above). One would be motivated to do so to gather additional and more accurate “wind flow” conditions in almost areas of the blade.
Regarding Claim 11, Santos a blade for a wind turbine [10], the blade [14] (FIG. 1) comprising: 
a surface formed as an air foil [30] (FIG. 4-5, ¶ [0024]); 
at least two temperature sensors [20], installed close to a leading edge [20 are shown “close to a leading edge” of 30], configured to measure at least two temperature values [from “at least two” of 25, Claim 1; A sensor assembly in accordance with claim 1, wherein a temperature sensor is coupled to said body] of air flow close to the surface [30] (FIG. 4-5, ¶ [0026], Claim 6),  
wherein the at least two temperature sensors [each sensor 20 comprises temperature sensor 25, therefore two 25 are “at least two temperature sensor” 25] are placed at different positions of the surface [FIG. 4 shows 20 “at different positions of the surface” 30] (FIG. 4), &
wherein the characteristic of the air flow includes direction of the air flow, a direction of free air flow [Sensor assemblies 20 are coupled to airfoil 30 to enable air flowing across airfoil 30 to be analyzed, and may provide a better understanding of wind conditions around airfoil 30], an angle of attack [FIG. 5 shows “an angle of attack”], a speed of the air flow [in one embodiment, a sensor assembly for use in measuring wind velocity includes a body that includes at least one surface and a flow path defined at least partially by the at least one surface], and/or a speed of the free air flow [in one embodiment, a sensor assembly for use in measuring wind velocity includes a body that includes at least one surface and a flow path defined at least partially by the at least one surface] (FIG. 4-5, ¶ [0005], ¶ [0024]).
Santos does not disclose:
wherein the characteristic of the air flow includes a laminar to turbulent transition point of the air flow,
wherein the different positions of the surface have a substantially similar radial position but different circumferential position, 
wherein a circumferential direction is around a cross-section of the surface taken in a radial direction.
Olesen disclose:
wherein the characteristic of the air flow includes a laminar to turbulent transition point of the air flow [FIG. 8 shows a wind turbine blade in conditions representing essentially laminar air flow as interpreted by the applicant FIGs 2-3] (FIG. 8, ¶ [0067]);
wherein the different positions (of the sensors) [44] of the blade have a substantially similar radial position but different circumferential position [FIG. 8 shows sensors 44 at “different positions of the surface of the blade have a substantially similar radial position but different circumferential position” as interpreted by the applicant FIGs 2-3], 
wherein a circumferential position is a point along a cross-section of the surface of the blade taken in a radial direction [FIG. 8 shows sensors 44 at “a circumferential position is a point around a cross-section of the surface of the blade taken in a radial direction” as interpreted by the applicant FIGs 2-3], 
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Olesen sensors on Santos surface of the blade (refer to “a-c” above). One would be motivated to do so to gather additional and more accurate “wind flow” conditions in almost areas of the blade
Regarding Claim 13, Santos in view of Olesen disclose the blade according to claim 11 [see rejected Claim 11], 
Santos disclose wherein at least one temperature sensor [25] comprises a thermal sensitive material [24], wherein a resistivity of the material is a function of the temperature [In the exemplary embodiment, sensor assembly 20 also includes a temperature sensor 25 that is coupled to either first surface 21 and/or second surface 22, upstream from wire 24. One of ordinary skill in the art will appreciate that the resistance of wire 24 is at least partially dependent upon a temperature of wire 24] (¶ [0017]).  
Regarding Claim 14, Santos in view of Olesen disclose a wind turbine [10], comprising: at least one blade [14] according to claim 11 [see rejected Claim 11] and/or an arrangement according to claim 10 [see rejected Claim 10].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH ORTEGA/Examiner, Art Unit 2832